


Exhibit 10.5

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

CUSTODIAN AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”), dated as December 19, 2014, to the
Amended and Restated Custodian Agreement dated as of May 15, 2009 (the
“Agreement”), is made by and among ARES CAPITAL CORPORATION (the “Company”) and
U.S. BANK NATIONAL ASSOCIATION, as custodian (the “Custodian”).  All capitalized
terms used herein and not otherwise defined herein shall have the meaning
assigned to such terms in the Agreement.

 

W I T N E S S E T H  T H A T:

 

WHEREAS, the Company desires to amend the Agreement to allow the Custodian to
open sub-accounts as more particularly described herein;

 

WHEREAS, Section 19 of the Agreement provides that the Agreement may be amended
by an express written instrument duly executed by each of the Company and the
Custodian;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

I.                                      Amendments

 

1.                                    Section 1.  DEFINITIONS.

 

i.                                        The definition of “Account” in
Section 1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

“Account” or “Accounts” shall mean, collectively, the Cash Account, the
Securities Account, the Alternative Investment Securities Accounts and the
Alternative Investment Cash Accounts.”

 

ii.                                    The definition of “Proceeds” shall be
deleted in its entirety and replaced by the following:

 

“Proceeds” means, collectively, (i) the net cash proceeds to the Company of the
initial public offering by the Company and any subsequent offering by the
Company of any class of securities issued by the Company, (ii) all cash
distributions, earnings, dividends, fees and other cash payments paid on the
Securities (or, as applicable, Alternative Investment Securities) by or on
behalf of the issuer or obligor thereof, or applicable paying agent, (iii) the
net cash proceeds of the sale or other disposition of the Securities (or, as
applicable, Alternative Investment Securities) pursuant to the terms of this
Agreement and (iv) the net cash proceeds to the Company of any borrowing or
other financing by the

 

--------------------------------------------------------------------------------


 

Company (and any Reinvestment Earnings from investment of any of the
foregoing).”

 

iii.                                The following definitions shall be inserted
into Section 1.1 of the Agreement:

 

““Alternative Investment Cash Account” shall have the meaning set forth in
Section 3.15(b).

 

“Alternative Investment Securities” means, collectively, the (i) investment
securities acquired by an Alternative Investment Vehicle and delivered to the
Custodian by such Alternative Investment Vehicle from time to time during the
term of, and pursuant to the terms of, this Agreement, and (ii) all dividends in
kind (e.g., non-cash dividends) from the securities described in clause (i).

 

“Alternative Investment Securities Account” shall have the meaning set forth in
Section 3.15(a).

 

“Alternative Investment Vehicle” means, collectively, any corporation, limited
partnership, limited liability company or other entity formed by the Company.”

 

2.                                    Section 2. APPOINTMENT OF CUSTODIAN AND
DESIGNATION OF ACCOUNTS.

 

i.                                        The following new Subsection 2.2(d) of
the Agreement is hereby added after Subsection 2.2(c):

 

“(d)                      The Custodian is authorized to open any number of
sub-accounts or accounts for the convenience of the Custodian in administration
of this Agreement or as required by the Company for convenience in administering
such accounts, provided that any such accounts shall be opened, held and
operated as though they were Accounts under this Agreement. .”

 

ii.                                    Section 3.1 of the Agreement shall be
deleted in its entirety and replaced by the following:

 

“3.1  Holding Securities

 

The Custodian shall hold and segregate, or direct its agents or its
sub-custodians to hold and segregate, for the account of the Company all
Securities and Alternative Investment Securities received by it pursuant to this
Agreement other than Securities or Alternative Investment Securities which are
held in a Securities System, or which are maintained in one or more omnibus
accounts and at the Custodian, its agents or sub-custodians, and shall properly
account for all Securities and Alternative Investment Securities held in a
Securities System or maintained through one or more omnibus accounts and
identify the same on its books and records as held for the account of the
Company.”

 

-2-

--------------------------------------------------------------------------------


 

iv.                                The following new Section 3.15 of the
Agreement is hereby added after Section 3.14:

 

“3.15  Custody of Alternative Investment Vehicle Securities

 

(a)                               With respect to each Alternative Investment
Vehicle identified to the Custodian by the Company, there shall be established
at the Custodian a securities account to which the Custodian shall deposit and
hold any Alternative Investment Securities received by it (and any Proceeds
received by it in the form of dividends in kind) pursuant to this Agreement,
which account shall be designated as an “Alternative Investment Securities
Account” (each, an “Alternative Investment Securities Account”).

 

(b)                              With respect to each Alternative Investment
Vehicle identified to the Custodian by the Company, there shall be established
at the Custodian a deposit account to which the Custodian shall deposit and hold
any cash Proceeds received by it from time to time from or with respect to
Alternative Investment Securities, which deposit account shall be designated as
an “Alternative Investment Cash Proceeds Account” (each, an “Alternative
Investment Cash Account”).

 

(c)                               To the maximum extent possible, the provisions
of this Agreement regarding Securities of the Company, the Securities Account
and the Cash Account shall be applicable to Alternative Investment Securities,
the Alternative Investment Securities Accounts and the Alternative Investment
Cash Accounts, respectively; furthermore, the parties hereto agree that (i) any
Alternative Investment Vehicle shall have the same rights and obligations as the
Company under this Agreement and (ii) the Company shall notify the Custodian in
writing (including email) of any Accounts the Custodian is required to establish
for an Alternative Investment Vehicle.”

 

v.                                    The following new Section 27 of the
Agreement is hereby added after Section 26:

 

“Section 27.  The Company acknowledges receipt of the following notice:

 

“ IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account.  For a
non-individual person such as a business entity, a charity, a trust or other

 

-3-

--------------------------------------------------------------------------------


 

legal entity the Custodian will ask for documentation to verify its formation
and existence as a legal entity.  The Custodian may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.””

 

II.                                Miscellaneous

 

1.                                    Ratification.  Any sub-accounts or
accounts including Alternative Investment Securities Accounts and Alternative
Investment Cash Accounts established prior to the date hereof are ratified and
shall be treated as Accounts.  Except as expressly amended and waived hereby,
the Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.

 

2.                                    Counterparts.  This Amendment may be
executed in several counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument.

 

3.                                    Facsimile Signatures.  The exchange of
copies of this Amendment and of signature pages by facsimile or email
transmission shall constitute effective execution and delivery of this Amendment
as to the parties and may be used in lieu of the original Amendment for all
purposes.  Signatures of the parties transmitted by facsimile  or email shall be
deemed to be their original signatures for all purposes.

 

4.                                    Effect of Amendment.  Except as expressly
set forth in this Amendment, the Agreement remains in full force and effect on
the date hereof.

 

[Remainder of Page Intentionally Left Blank]

 

-4-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Amendment to
be duly executed as a sealed instrument as of the day and year first above
written.

 

 

Witness:

 

ARES CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Ian Fitzgerald

 

By:

/s/ Joshua Bloomstein

 

Name:

Ian Fitzgerald

 

Name:

Joshua Bloomstein

 

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness:

 

U.S. BANK NATIONAL ASSOCIATION, as Custodian

 

 

 

 

 

 

 

 

 

 

/s/ John F. Delaney, Jr.

 

By:

/s/ John Leurini

 

Name:

John F. Delaney, Jr.

 

Name:

John Leurini

 

Title:

Vice President

 

Title:

Vice President

 

 

-5-

--------------------------------------------------------------------------------
